Citation Nr: 1419741	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to specially adapted housing.

[The issue of entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Euclid Hospital on June 4, 2010, is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim was remanded by the Board in July 2011 for additional development.  


FINDING OF FACT

The Veteran requires braces and a cane at all times to ambulate and get around, such that he has effectively lost the use of both of his lower extremities due to his service-connected right ankle and left knee disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to specially adapted housing, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

A certificate of eligibility for assistance in acquiring specially adapted housing is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) The loss or loss of use of both upper extremities such as to preclude the use of arms at or above the elbows; or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The Veteran is entitled to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities, namely his right ankle, lumbosacral spine, bilateral hip and bilateral knee disabilities.  The Board has thoroughly reviewed all the evidence of record and notes that there are several references to the Veteran being totally and permanently disabled.  See e.g., Chapter 35 eligibility information request.  Therefore, he is eligible for assistance in acquiring specially adapted housing if he meets one of the six criteria listed above.

The Board remanded the claim in July 2011 in pertinent part to schedule the Veteran for a VA examination.  Examinations of the Veteran's joints and spine were conducted by the same examiner in August 2011, at which time the Veteran's claims folders were reviewed.  The examiner determined that although there was no complete loss or loss of use of either extremity or foot, the Veteran required braces and a cane at all times to ambulate and get around.  The Board notes that the Veteran wears an ankle-foot orthosis (AFO) brace on his right ankle and a brace on his left knee.  

The August 2011 VA examiner determined that the Veteran requires braces on his right ankle and left knee, as well as a cane, at all times to ambulate and get around.  The Board has determined that this equates to a finding that the Veteran has effectively lost the use of both of his lower extremities due to his service-connected right ankle and left knee disabilities and that his locomotion is precluded as a result.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, entitlement to specially adapted housing is warranted.  


ORDER

Entitlement to specially adapted housing is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


